NUMBER 13-20-00503-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI – EDINBURG


                        IN RE C & J ENERGY SERVICES, INC.


                           On Petition for Writ of Mandamus.


                                             ORDER
               Before Justices Benavides, Hinojosa, and Tijerina
                               Order Per Curiam

        Relator C & J Energy Services, Inc. filed a petition for writ of mandamus seeking

to compel the trial court to vacate its June 24, 2020 discovery order requiring relator to

respond to specified requests for production propounded by real parties in interest, Jimmy

Allen and Dale Allen. Relator has also filed an agreed motion for temporary relief seeking

to stay production under the trial court’s order until ten or twenty1 days after the date of

this Court’s final disposition of the petition for writ of mandamus.


        1 The agreed motion for temporary relief requests that we stay the ordered production of discovery
for a period of both ten days after disposition and twenty days after disposition. This discrepancy is not
material to our analysis and ruling herein.
         The Court, having examined and fully considered the agreed motion for temporary

relief, is of the opinion that it should be granted. Accordingly, we GRANT the agreed

motion or temporary relief and ORDER the date for production under the trial court’s June

24, 2020 order, and all hearings pertaining to that production, to be STAYED until ten

days after final disposition in this Court or further ruling of the Court. See TEX. R. APP. P.

52.10.

         The Court requests that the real parties in interest, Jimmy Allen and Dale Allen, or

any others whose interest would be directly affected by the relief sought, including but not

limited to Baker Hughes Oilfield Operations, LLC, Cameron Technologies Inc. and

Cameron Technologies US, Inc., Ervin Well Site Consultants, LLC, Jaguar Hydrostatic

Testing, Inc., Key Energy Services, Inc. and Key Energy Services, LLC, Nitro Fluids, LLC,

and Westbrook Manufacturing Company, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

                                                         PER CURIAM

Delivered and filed the
20th day of November, 2020.




                                                  2